Citation Nr: 0414058	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied, inter alia, 
service connection for PTSD.     


REMAND

The Board notes that a review of the record indicates that 
the veteran is receiving Social Security Administration (SSA) 
benefits.  However, the veteran's SSA records have not been 
associated with the claims folder and a disability onset date 
of August 29, 2000 is indicated.  Therefore, the Board has 
determined that pursuant to precedent decisions by the U.S. 
Court of Appeals for Veterans Claims, it is necessary for the 
RO to obtain the veteran's SSA records and associate them 
with his claims folder.  

A January 2002 VA mental disorders examination report notes a 
diagnosis of PTSD, chronic, which the examiner stated was 
triggered by traumatic experiences the veteran had in 
Vietnam.  The appellant is an Army veteran whose military 
occupation specialty was wheeled vehicle mechanic.  Personnel 
records show that he did serve in Vietnam.  The record does 
not show that he has received awards or decorations which 
establish combat service, nor is there any other objective 
evidence currently in the claims file which establishes 
participation in combat in Vietnam.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 128 (1997).    

The veteran alleges that he has PTSD as a result of stressors 
he experienced while in Vietnam.  Specifically, he asserts 
that that he witnessed numerous American and Vietnamese 
deaths between September 1967 and April 1968 while serving 
with the 566th Transportation Company.  He stated further 
that he had to load dead bodies and was under constant sniper 
and mortar fire.  A letter from the U.S. Armed Services 
Center for Unit Records Research (CURR), received in June 
2002, stated that the provided information was insufficient 
for the purpose of conducting meaningful research on behalf 
of the veteran.  The letter did state that Morning reports, 
DA Form 1, could be used to verify daily personnel actions 
and should be requested from the National Personnel Records 
Center (NPRC).  It was noted that such records should be 
requested for a three-month period.  The letter from the RO 
requesting the information from CURR made reference to the 
veteran's unit as the 566th  Transportation Company whereas a 
review of his personnel records shows that he was actually 
assigned to the 556th Transportation Company while in 
Vietnam.  It is not known whether the search for information 
by CURR utilized the incorrect unit designation; thus, 
another request should be made.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence or information in his 
possession pertinent to his claim on 
appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain from the Social 
Security Administration all records of 
the veteran regarding his entitlement to 
disability benefits.  Thereafter, all 
such records should be associated with 
the claims folder.   

3.  The RO should submit another request 
to CURR for verification of stressors 
dealing with the veteran's service in 
Vietnam with the 556th Transportation 
Company from September 1967 through April 
1968.  A copy of the veteran's personnel 
records should be forwarded with the 
request.  

4.  The RO should request the Morning 
reports, DA Form 1, for the 556th 
Transportation Company for the period 
September 1967 through April 1968 from 
the National Personnel Records Center 
(NPRC), ATTN: NCPMR-O, 9700 Page Avenue, 
St. Louis, MO 63132.  Requests should be 
made in three-month periods.  Thereafter, 
any such records should be associated 
with the claims folder.  

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




